This action is in response to communications filed on 3/11/2021.
Claims 1-6 are pending.
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Paul Greeley (31019) on 3/29/2021.
Amendments to the Claims: 
1. (currently amended) A route control method comprising:
preparing learning units for each of a plurality of paths having a source point router and a destination point router as an identical router in a communication network including a plurality of routers;
accumulating, in the learning units prepared in each of the plurality of paths, traffic information of all of the plurality of routers in the communication network and congestion information of the each of the plurality of paths, wherein the traffic information includes a queue length, a number of packet arrivals, and a packet discard rate of each of the plurality of routers;
performing machine learning for the each of the plurality of paths using the accumulated traffic information and the accumulated congestion information as teacher data, wherein the machine learning is performed by the learning units;
performing congestion prediction based on results of the machine learning for the current traffic information, the congestion prediction being performed by each of all the learning units; and
setting one path predicted not to be congested for a path from the source point router to the destination point router. 
4. (currently amended) A route setting device comprising
learning units prepared for each of a plurality of paths having a source point router and a destination point router as an identical router in a communication network including a plurality of routers, wherein
the learning units prepared in each the plurality of paths:
accumulates traffic information of all of the plurality of routers in the communication network, and congestion information of the each of the plurality of paths, wherein the traffic information includes a queue length, the number of packet arrivals, and a packet discard rate of each of the plurality of routers, and
performs machine learning for the each of the plurality of paths using the accumulated traffic information and the accumulated congestion information as teacher data, and
each of all the learning units:
performs congestion prediction based on results of the machine learning for the current traffic information, and
sets one path predicted not to be congested for a path from the source point router to the destination point router.
5. (Currently Amended) The route setting device according to claim 4, wherein
the learning units select a shortest path among the plurality of paths to start the machine learning, and
the machine learning and the congestion prediction are repeated for a predetermined time.

6. (Currently Amended) The route setting device according to claim 5, wherein
the learning units set a path other than the one path predicted not to be congested for the predetermined time with a predetermined probability fora path from the source point router to the destination point router.
Allowable Subject Matter
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “accumulating, in the learning units prepared in each of the plurality of paths, traffic information of all of the plurality of routers in the communication network and congestion information of the each of the plurality of paths, wherein the traffic information includes a queue length, a number of packet arrivals, and a packet discard rate of each of the plurality of routers; performing machine learning for the each of the plurality of paths using the accumulated traffic information and the accumulated congestion information as teacher data, wherein the machine learning is performed by the learning units; performing congestion prediction based on results of the machine learning for the current traffic information, the congestion prediction being performed by each of all the learning units; and setting one path predicted not to be congested for a path from the source point router to the destination point router” as recited in claim 1 and similarly stated in claim(s) 4. These limitations, in conjunction with other limitations in the independent claim(s), are not specifically disclosed or remotely suggested in the prior art of record. A review of claim(s) 1-6 indicates claim(s) 1-6 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446